Citation Nr: 0736391	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to July 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

This claim was also developed on the matter of service 
connection for benign nephrosclerosis.  This was denied in 
April 2004, and the veteran filed a timely notice of 
disagreement.  The veteran's claim for service connection for 
benign nephrosclerosis was subsequently granted by a Decision 
Review Officer (DRO) determination in February 2005, which 
was a substantial grant of the benefit sought.  

In March 2005, the veteran requested a videoconference 
hearing before the Board on the issue of entitlement to 
service connection for asbestosis.  A hearing was scheduled 
for October 17, 2007.  However, the veteran cancelled his 
request for a hearing via correspondence dated October 15, 
2007.  In the same correspondence, the veteran expressed a 
desire to reopen a claim for service connection for chronic 
obstructive pulmonary disorder (COPD).  It is hereby referred 
back to the RO for appropriate disposition.


FINDING OF FACT

Asbestosis was not manifested in service and it has not been 
shown that the veteran currently has asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  The veteran 
responded in July 2004 that he had nothing further to submit.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The RO made several attempts to obtain the 
veteran's service medical records, which appear to have been 
lost.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and found at 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Factors to consider in determining whether 
examinations are necessary include evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
that is insufficient to make a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no evidence that the veteran has been diagnosed with 
asbestosis or an asbestos-related disease.  As there is no 
medical evidence of a current disorder relating to asbestos 
exposure, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86.   The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos 
related diseases, which provide adjudicators some guidelines 
for considering compensation claims based on exposure to 
asbestos in Veteran's Benefits Administrative Manual M21-1, 
Part VI, 7.21.

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx.  Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not associated with 
cigarette smoking.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  About 50 percent of persons with asbestosis 
eventually develop lung cancer, about 17 percent develop 
mesothelioma, and about 10 percent develop gastrointestinal 
and urogenital cancers.  All persons with significant 
asbestosis develop cor pulmonale and those who do not die 
from cancer often die from heart failure secondary to cor 
pulmonale.

The latency period for asbestos related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21(b)(2). An asbestos 
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease).  Id.  There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  Id.  It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.  Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that Manual M21-1 does not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999);  see also Nolen v. West, 12 Vet. 
App. 347 (1999); VAOPGCPREC 4-2000.

According to the National Personnel Records Center in St. 
Louis, Missouri, most of the veteran's service medical and 
personnel records cannot be located.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind. The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Board notes the veteran's statements that he was exposed 
to asbestos while changing brake shoes on military vehicles.  
His DD-214 indicates that his military occupational specialty 
was Light Wheel Vehicle Mechanic.  Assuming, without 
conceding that the veteran was exposed to asbestos as part of 
his duties in service, there is still no basis to grant 
service connection for asbestosis.   

The veteran submitted copies of a March 1987 medical board 
evaluation in conjunction with his claim.  At that time, the 
veteran reported no shortness of breath, chest pain, chronic 
cough, or exposure to asbestos.  A concurrent medical 
examination was negative for any respiratory disorders or 
pulmonary dysfunction.  The veteran separated from the 
military four months later, in July 1987.   

There is no medical evidence indicating that the veteran has 
ever had asbestosis either in service or since his service 
discharge.  In November 2002, during an annual VA physical, 
the veteran reported no cough, congestion, pneumonia, chest 
pain, or other pulmonary disorder.  In April 2004, the 
veteran reported a history of asbestos exposure to a VA 
physician; subsequent X-rays gave an impression of mild 
chronic obstructive pulmonary disease (COPD), but no findings 
of asbestosis were noted.  

In September 2004, the veteran underwent a VA medical 
evaluation in connection with a claim for service connection 
for hypertension.  The examiner found that the lungs were 
clear to auscultation and percussion.  A chest X-ray revealed 
"mild" COPD.  The veteran's lungs were also found to be 
clear to auscultation during a January 2005 VA outpatient 
visit.  

On review, the preponderance of the evidence is against the 
veteran's claim.  There is no evidence of asbestosis either 
in service or since the veteran's separation from service.  
The veteran's statements that his claimed asbestos exposure 
causes him difficulty breathing, running, and exercising are 
not supported by the clinical data.  Physical examinations 
have been negative for asbestos-related disability; x-rays of 
the chest have not identified asbestosis.  His pulmonary 
work-ups have revealed symptoms consistent with mild COPD, 
however, there is no medical evidence of asbestos-related 
disability.  

The veteran has acknowledged, through his representative, 
that he does not have a diagnosis of asbestosis.  However, he 
feels that his military occupation put him in direct contact 
with asbestos and that he should be compensated for being 
placed in a perceived unsafe work environment.  The Court has 
recognized that, "in the absence of present disability there 
can be no valid claim" of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability").  There is no basis in the VA law for granting 
service connection for exposure to asbestos without a showing 
that disability resulted. 

The Board finds that a clear preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for asbestosis.  The evidence is not in equipoise 
such that doubt could be resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asbestosis is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


